Citation Nr: 1235179	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Ann Arbor Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred from February 29, 2008 to March 1, 2008.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1968 to July 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination by the Department of Veterans Affairs (VA) Ann Arbor Healthcare System in Ann Arbor, Michigan (the agency of original jurisdiction (AOJ) in this matter).   The appeal is REMANDED to the AOJ.  


REMAND

The Veteran is seeking entitlement to reimbursement for medical expenses incurred at St. Charles Mercy Hospital in Oregon, Ohio between February 29, 2008 and March 1, 2008.  A hospital bill of record indicates that the cost of treatment totaled $9,535.20.  

Additional evidentiary development is necessary with regard to the claim of entitlement to reimbursement of private medical expenses.  In reviewing the record, it appears that the Veteran would be ineligible for relief under 38 U.S.C.A. § 1728 (West 2002).  Under this provision, VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 
38 C.F.R. § 17.120 (2011).  All three of the statutory requirements under 38 U.S.C.A. § 1728 must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

In this case, the record indicates that the Veteran was treated for a heart disorder, which is not service connected.  There is no medical evidence of record which indicates that the Veteran's heart disorder is "associated" with his service-connected disabilities - posttraumatic stress disorder (PTSD) rated as 50 percent disabling, undifferentiated somatoform disorder rated as 30 percent disabling, and two gastrointestinal disorders rated as 10 and 0 percent disabling.  The Veteran has not been rated as totally disabled from any of his service-connected disabilities.  Hence, based on the current state of the record, a grant of the claim under 38 U.S.C.A. § 1728 appears unwarranted.     

Relief may be warranted here under 38 U.S.C.A. § 1725 (West 2002), however.  Under 38 U.S.C.A. § 1725, the following conditions must be satisfied in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

See 38 C.F.R. § 17.1002 (2011). 

The record in this matter includes evidence that each of these conditions has been met.  The Veteran underwent the heart treatment at issue in an emergency room for an emergent health problem.  A memorandum of record dated in June 2008 indicates that no VA facility was feasibly available.  The Veteran was discharged from the private hospital within several hours of his admission to the emergency room (evidence indicates that the Veteran was discharged from the emergency room prior to stabilization, against the treating physician's advice).  The Veteran had been enrolled in the VA healthcare system, and had received VA medical services, in the 24-month period preceding the emergency treatment of his heart.  The Veteran has been financially liable to the private hospital for the emergency treatment.  Further, as noted above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  

Remand is required here to determine the exact dollar amount of the cost of the medical services at St. Charles Mercy Hospital for which the Veteran remains liable.  The record indicates that the Veteran had private health insurance that may have defrayed at least a part of the outstanding bill for the private emergency treatment; however, in a statement from the representative dated in August 2012, it is indicated that the Veteran made payments on a "significant amount" of his medical bills.  Several private bills of record support this general contention, but the record does not contain specific information regarding which charges were ultimately covered by the private insurance.  Moreover, the record does not contain specific information regarding which charges the Veteran paid for himself, or for which he remains liable.  

Accordingly, the case is REMANDED for the following action:

1.  It should be determined whether the medical expenses incurred for emergency services at 
St. Charles Mercy Hospital between February 29, 2008 and March 1, 2008 are still owed or whether they were covered, in whole or in part, by the Veteran's private insurance.  If it is determined that the Veteran has remained liable for a certain portion of those expenses, or that the Veteran has paid for those such expenses, the precise amount of his liability, or his payments, should be detailed.  

2.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the remanded claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

